Citation Nr: 0523774	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  01-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from July 1981 to July 
1983.  He was also a member of the National Guard until 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2003 and again in June 
2004, the Board remanded the case to the RO for evidentiary 
development.  The case has now been returned to the Board for 
completion of appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  A chronic bilateral knee disability was not present in 
service or otherwise shown to be related to service.

3.  A bilateral foot disability was not present in service or 
otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
October 2002, March 2004, and June 2004 that informed him of 
the type of information and evidence necessary to establish 
entitlement to service connection and what was necessary for 
his claims to be granted.  In addition, by virtue of the 
rating decision on appeal, and the statement of the case 
(SOC) and the Supplemental Statements of the Case (SSOCs), he 
was provided with specific information as to why his claims 
seeking entitlement to service connection for bilateral knee 
and foot disabilities were being denied, and of the evidence 
that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2002, March 2004, and June 2004 letters notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO sent a letter in July 2004 asking the veteran to 
submit or identify any other evidence.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained some service medical records, and private treatment 
records, and provided the veteran with a VA examination.  
Repeated requests were made for additional service medical 
records and for information related to the veteran's National 
Guard service.  The veteran was scheduled for a Travel Board 
hearing and did not report, and was scheduled for another VA 
examination and did not report.  According to an annotation 
on the record relative to his scheduled appointments, the 
veteran failed to report for two scheduled examinations and 
that a telephone call was made to the veteran and he 
reportedly refused to come in for his appointments.  The 
veteran has not indicated that there is additional evidence 
available that he would like VA to obtain.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has argued that he injured his feet and knees 
during basic training in 1981.  Despite repeated attempts, 
the majority of the veteran's service medical records could 
not be obtained.  The RO contacted both the National 
Personnel Records Center and the Massachusetts Adjutant 
General's office.  The service medical records that are 
available however, do not indicate that the veteran suffered 
an injury during active service that caused his current 
disability.  A report of medical history, dated in May 1983 
indicated no complaints or problems for the knees or feet and 
the report of physical examination conducted at that time did 
not reflect any abnormalities of the lower extremities were 
detected.  The veteran was discharged from active duty in 
July 1983.  

National Guard records from 1984 through 1986 do indicate the 
veteran suffered a knee injury and complained about his foot, 
but there is no indication that these injuries occurred while 
on inactive duty for training or active duty for training 
with the National Guard.  In 1986, it was indicated that the 
veteran was unfit for annual training because he was 
recovering from torn ligaments in the right knee.  The 
records are a mere report of the veteran's symptoms, rather 
than an incident report.  There is no indication in these 
records that any injury was sustained while on duty.

The veteran underwent a VA examination in February 2000 which 
indicated a diagnosis of bilateral minor degenerative changes 
of the knees, and normal feet bilaterally.  The examiner 
indicated the veteran linked his knee disability to service, 
but as noted above, the service medical reports do not 
support such a finding.  There are private medical records 
that show both knee and feet disabilities but no indication 
that they are linked to service.  In fact, the records from 
Dr. Brian J. Zinsmeister indicated that the veteran was 
diagnosed in 1995 with plantar fasciitis in 1990 after his 
foot began bothering him while playing basketball.  There is 
no suggestion of a link to service.

Although there is certainly no question that the veteran 
currently suffers from bilateral knee and foot disabilities, 
there is no medical evidence of a similar injury suffered in 
service, and no medical opinion suggesting a link to service.  
The National Guard records showing complaints of knee and 
foot pain does not indicate that the veteran suffered an 
injury while in service.  The private medical records suggest 
that the veteran's bilateral plantar fasciitis began in 1990, 
which is after he left service.  The private treatment notes 
do not indicate any link between the veteran's service and 
his bilateral knee disability.  The VA examination in 
February 2000 contains a recitation of medical history as 
reported by the veteran which seem to suggest continuity of 
symptomatology.  This notation does not supply the requisite 
nexus evidence for the following reasons.  First, it merely 
records the history as reported by the veteran; no medical 
professional actually concluded there was a relationship 
between the current disabilities and military service.  
Second, even accepting for the sake of argument that this 
notation does suggest such a relationship, the comments would 
have no probative value in light of the facts that (a) there 
are no indications the medical providers reviewed the 
veteran's service medical records documenting his exact 
complaints and the objective findings during service; (b) 
there are no indications the medical providers reviewed the 
veteran's post-service medical records documenting his 
treatment; and (c) the veteran's claimed nexus is simply not 
supported by the service medical records which indicated in 
May 1983 that the veteran had never had complaints related to 
his knees or feet.  The Board acknowledges the veteran's 
belief that his disabilities are related to service, but as a 
layperson, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, service connection for 
bilateral foot and knee disabilities is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


